Orders affirmed; no opinion.
Concur: Chief Judge Fuld and Judges Bubke, Jasen, G-abbielli, Jones and Wachtleb. Judge Bbeitel concurs in the following memorandum: I concur on constraint of People v. Carter (31 N Y 2d 964). Were I not bound by the Garter case, . I would vote to reverse and to interpret the statute as requiring a medical examination not only to verify the fact of addiction but as also having the enlightened purpose of providing the sentencing court with information on the nature, circumstances, and extent of the addiction. Thus, the court would have an effective and informed basis for choosing between a treatment program and the usual penal sanction.